Citation Nr: 1210855	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  09-25 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Esquire


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February to April 1974.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  In that decision, the RO denied the Veteran's petition to reopen a claim for service connection for a lumbosacral strain with spina bifida occulta as new and material evidence had not been received.

In April 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO and a transcript of that hearing has been associated with his claims folder.

In December 2011, the Board remanded this matter to schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In an October 2011 letter, the Veteran's representative requested a Board hearing before a Veterans Law Judge at the RO by videoconference.  The Veteran was scheduled to attend a hearing before the undersigned on March 12, 2012.  In a letter dated and received at the Board on March 2, 2012, the Veteran's representative requested that the scheduled hearing be postponed to allow additional time to prepare for the hearing.

Inasmuch as the undersigned did not have an opportunity to rule on the motion prior to the hearing dated, the Board finds that the Veteran has demonstrated good cause, and the motion to reschedule his hearing is granted.  38 C.F.R. § 20.704(d) (2011).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO by videoconference.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

